
QuickLinks -- Click here to rapidly navigate through this document


Exhibit 10.20



SEPARATION AGREEMENT AND RELEASE


        Alternative Resources Corporation, a Delaware corporation ("ARC"), and
Victor Fricas, on behalf of himself, his heirs and assigns ("Fricas"), hereby
enter into this Separation Agreement and Release ("Agreement") as of this 12th
day of December, 2003

        WHEREAS, ARC and Fricas have agreed that Fricas should resign his
employment and officer positions with ARC and its subsidiaries;

        WHEREAS, Fricas is willing facilitate transition in the manner described
below;

        WHEREAS, ARC is willing to provide certain benefits to Fricas in
exchange for the performance of his specified transition duties and his
covenants and releases set forth herein;

        1.     Fricas hereby resigns his employment and all officer positions
with ARC and subsidiaries. These resignations and commitment to resign are not
conditional or subject to revocation, notwithstanding the right to revoke the
agreements set forth in the remainder of this Agreement. Fricas's employment
will terminate on December 12, 2003.

        2.     Fricas agrees to continue in his current capacity through
December 12, 2003. Fricas further agrees (a) to make himself available, by
telephone to assist in any reasonable manner up to ten (10) hours per week
during the three (3) months commencing with his departure, and (b) to
participate in two or three customer/purchaser presentation meetings as
determined by ARC through January 15, 2004.

        3.     In full and final satisfaction of all claims by Fricas against
ARC and the other Released Parties (as defined in Section 5), in lieu of any
other payments, covenants or obligations of ARC under the Employment Agreement
effective August 15, 2000 ("Employment Agreement") and in consideration for and
subject to the undertakings described in this agreement and conditional upon
compliance with and not revoking this Agreement, ARC agrees to make the
following payments and to provide the following benefits to Fricas:

a.Fricas will receive the following severance payments, each paid over 30
successive months beginning on July 1, 2004.

(i)Severance amount of $112,500.

(ii)A transition and "stay" bonus of $76,000.

In the event of a sale of ARC or a change of control as defined in Fricas's
employment agreement, after the date hereof, any unpaid balance will be paid in
full on or before such sale or change of control.

b.Fricas shall be entitled to continue his current group health plan coverage,
without premium charge, in accordance with his current group health plan
elections for 90 days after termination date. Thereafter, Fricas will be
eligible for continuation coverage as defined and provided by COBRA.

c.ARC shall pay to Fricas in accordance with ARC policy, all reimbursements for
business expenses incurred through the Termination Date or in rendering any
consulting services, upon submission of reports in accordance with ARC
procedures; and

        If Fricas should die while any amounts are payable under this Agreement,
such amounts shall be payable to Fricas's estate.

        4.     Fricas agrees that (except in connection with tax reporting, or
pursuant to legal process or any legal action to enforce the terms of this
Agreement), he shall keep confidential the terms of this Agreement, except for
disclosure to immediate family members under condition of confidentiality, and
except for information which ARC has disclosed pursuant to SEC rules. Truthful
testimony pursuant to

--------------------------------------------------------------------------------


legal process shall not be considered a violation of the first sentence of this
Section 4. In the event that Fricas will be required pursuant to law or legal
process to disclose any information described in the first sentence of this
Section 4, Fricas shall provide ARC with notice within 48 hours of receipt of
the order or process compelling such disclosure and shall cooperate with ARC in
any efforts it undertakes to seek a protective order or other limitations on
such disclosure.

        5.     Fricas on behalf of himself, his heirs, executors, attorneys,
administrators, successors and assigns, hereby fully and forever, to the full
extent permitted by law, releases and discharges ARC and each of ARC's
subsidiaries and each of their directors, officers, employees, accountants,
agents and attorneys, past, present and future, and all predecessors, successors
and assigns thereof (collectively "Released Parties") from any and all claims,
demands, agreements, actions, suit, causes of action, damages, injunctions,
restraints and liabilities, of whatever kind or nature, in law, equity or
otherwise, whether now known or unknown, which have ever existed or which may
now exist (except to in the terms of this Agreement or his vested retirement
benefits), including, but not limited to, any and all claims, liabilities,
demands or causes of action relating to or arising out of Fricas's employment,
or separation from ARC including, without limitation, claims under Title VII of
the Civil Rights Act of 1964, as amended, 42 U.S.C § 2000e et seq., 42 U.S.C. §
1981, The Civil Rights Act of 1991, the Age Discrimination in Employment Act,
the Older Workers Benefit Protection Act, the Americans with Disabilities
Payment and Collection Act, the Worker Adjustment and Retraining Notification
Act, the antitrust and restraint of trade statutes and common law, the federal
and state (including, without limitation, Illinois) statutes or common law, or
claims for breach of contract, for misrepresentation, for violation of any other
federal, state or local statute, ordinance or regulation or common law dealing
in any respect with discrimination in employment or otherwise, defamation,
retaliatory or wrongful discharge under the common law of any state, infliction
of emotional distress or any other tort under the common law of any state or for
attorney's fees. Fricas acknowledges and agrees that this release and the
covenant not to sue set forth in this Agreement are essential and material terms
of this Agreement and that without such release and covenant not to sue, the
parties would not have reached an agreement. Fricas understands and acknowledges
the significance and consequences of this release and this Agreement.

Notwithstanding the foregoing, nothing herein shall be deemed to release (i) ARC
from any indemnification obligations to Fricas it has under law, ARC's
certificate of incorporation or bylaws or Fricas's existing indemnification
agreement (ii) any of Fricas's rights he may have with respect to any ARC stock
of which he is the record owner, (iii) ARC with respect to any rights that
Fricas may have in connection with any employee benefit plan as defined in
Section 3(3) of the Employee Retirement Security Income Act of 1974, as amended;
or (iv) conditional upon Fricas's compliance with this Agreement, Fricas's
rights under his vested ARC stock options for the post employment period
specified in the options.

        6.     The following provisions are applicable to and made a part of
this Agreement and the foregoing general release and waiver:

a.Fricas acknowledges that this Agreement includes a waiver of rights and claims
under the Age Discrimination in Employment Act and understands that he is not
waiving rights or claims that may arise after the date the parties execute this
Agreement (Fricas hereby acknowledging that any claims arising out his
resignation arose prior to the date hereof);

b.In exchange for this general release and waiver hereunder, Fricas hereby
acknowledges that he has received separate consideration beyond that to which he
is otherwise entitled under ARC policy or applicable law;

c.Fricas acknowledges that he has entered into this Agreement knowingly and
voluntarily with full understanding of its terms;

d.Fricas acknowledges that he has waived his rights to consider this Agreement
for at least twenty-one (21) days; and

--------------------------------------------------------------------------------

e.Fricas understands that he may revoke this Agreement during the seven
(7) calendar days following execution of this Agreement if such revocation is
received in hand by ARC to the attention of S. Purcell by 5pm on the seventh
day, and that the Agreement shall not become effective or enforceable until
after 5pm on such seventh calendar day.

        Fricas acknowledges that he may learn of circumstances bearing upon the
things and items released by this Agreement, but it is his intention by doing so
and doing the acts called for by this Agreement, that this Agreement shall be
effective as a full and final accord and satisfaction and release of each and
every thing and item released herein, whether known or unknown.

        7.     To the maximum extent permitted by law, Fricas covenants not to
sue or to institute or cause to be instituted any kind of claim or action
(except to enforce this Agreement) in any federal, state or local agency or
court against any of the parties released hereby relating to the matters covered
by such releases.

        8.     ARC, for itself and each and all of its past, present and future
subsidiaries, affiliates, shareholders, directors, officers, employees,
accountants, attorneys, agents, and other representatives, to the maximum extent
permitted by law, hereby fully and forever releases and discharges Fricas and
each and all of his heirs, executors, attorneys, administrators, successors and
assigns (collectively "Fricas Released Parties"), and covenants not to sue or to
institute or cause to be instituted any kind of claim or action in any federal,
state, or local agency or court against any Fricas Released Party, from and with
respect to any and all claims, demands, agreements, actions, suits, causes of
action, damages, injunctions, restraints, and liabilities, of whatever kind or
nature, in law, equity, under statute, or otherwise, whether known or unknown,
which have ever existed or which may now exist, based upon any fact or matter as
of the Termination Date, except claims that ARC would have arising out of any
illegal conduct by Fricas, any breach of his obligations under IX (B) or (C) of
his employment agreement before of after the date of termination, or any
misappropriation of property of any person. Notwithstanding the foregoing,
nothing herein shall be deemed to constitute a release or covenant not to sue by
ARC with respect to any of its rights or the obligations of Fricas under this
Agreement.

        9.     Fricas and ARC each to the other warrants and represents that he
and it has neither made, will make, nor suffer to be made any assignment or
transfer of any right, claim, demand or cause of action covered by the above
releases or covenant not to sue, that he and it are the sole and absolute owners
thereof, and that he and it have not filed or suffered to be filed on his or its
behalf against the other party, any claim, action, demand of any kind covered by
the above releases or covenant not to sue as of the Termination Date.

        10.   Neither this Agreement nor performance hereunder constitutes an
admission by either party of any violation of any federal, state or local law,
regulation, common law, or any breach of any contract or any other wrongdoing of
any type.

        11.   In the event that any section or provision of this Agreement shall
be determined to be contrary to governing law or otherwise unenforceable, all
remaining portions of this Agreement shall be enforced to the maximum extent
permitted by law; the unenforceable paragraph, subparagraph or provision shall
first be construed or interpreted, if possible, to render it enforceable and, if
that is not possible, then the provision shall be severed and disregarded, and
the remainder of this Agreement shall be enforced to the maximum extent
permitted by law.

        12.   Fricas acknowledges and confirms, and as a material term to this
Agreement agrees to abide by, the covenants in Section IX A (Cooperation), IX B
(Confidential Information), IX C (Certain Restricted Activities) of Fricas's
Employment Agreement. Both parties agree that the remedies for breach in
Section IX D thereof apply to any breach of this Agreement.

        13.   Fricas shall not take any action intended to portray ARC or its
management in a negative light. Fricas acknowledges that he has no authority
from and after the Termination Date to act as a spokesperson for ARC.

--------------------------------------------------------------------------------

        14.   This Agreement shall be governed by and construed in accordance
with the internal substantive laws of the State of Illinois.

        15.   Fricas acknowledges that he has carefully read this Agreement and
fully understands its meaning, that counsel represented him in connection with
the negotiation of this Agreement, that she has full knowledge of the effect of
this Agreement and is entering into it voluntarily and without coercion or
duress, and the only consideration he is receiving for signing this Agreement is
described herein, and no other promises or representations of any kind have been
made by any person or entity to cause him to sign this Agreement.

        16.   Except for the provisions of the Employment Agreement incorporated
into Section 11. of this Agreement which the parties acknowledge continue beyond
the Termination Date, and any indemnification obligations to Fricas under
Fricas's existing indemnification agreement, this Agreement contains the entire
agreement and understanding between ARC and Fricas concerning the matters
described herein and supercedes all prior agreements, discussions, negotiations
and understandings between ARC and Fricas. The terms of this Agreement cannot be
changed except in a subsequent document signed by Fricas and an authorized
representative of ARC.

    Alternative Resources Corporation
 
 
By:
 
/s/ STEVE PURCELL

--------------------------------------------------------------------------------

    Its   Chief Financial Officer
 
 
/s/ VICTOR FRICAS

--------------------------------------------------------------------------------

Victor Fricas

--------------------------------------------------------------------------------



QuickLinks


Exhibit 10.20



SEPARATION AGREEMENT AND RELEASE
